Name: Commission Regulation (EEC) No 1618/81 of 17 June 1981 fixing the basic products which do not qualify for advance payment of export refunds
 Type: Regulation
 Subject Matter: international trade;  trade policy;  agricultural activity;  agricultural policy;  plant product
 Date Published: nan

 Avis juridique important|31981R1618Commission Regulation (EEC) No 1618/81 of 17 June 1981 fixing the basic products which do not qualify for advance payment of export refunds Official Journal L 160 , 18/06/1981 P. 0017 - 0018 Finnish special edition: Chapter 3 Volume 13 P. 0092 Spanish special edition: Chapter 03 Volume 22 P. 0038 Swedish special edition: Chapter 3 Volume 13 P. 0092 Portuguese special edition Chapter 03 Volume 22 P. 0038 COMMISSION REGULATION (EEC) No 1618/81 of 17 June 1981 fixing the basic products which do not qualify for advance payment of export refunds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (1), as last amended by Regulation (EEC) No 1187/81 (2), and in particular Article 16 (6) thereof, and to the corresponding provisions of the other Regulations on the common organization of the market in agricultural products, Having regard to Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (3), Whereas Article 4 (2) of Regulation (EEC) No 565/80 applies to processed products and goods obtained from basic products, provided that inward processing arrangements are not prohibited for comparable products ; whereas the list of these products referred to in Article 8 of Regulation (EEC) No 565/80 should be drawn up ; whereas inward processing is prohibited for certain products which are comparable with the basic products; Whereas Council Regulation (EEC) No 1961/75 of 28 July 1975 on the prohibition of the use of inward processing arrangements in respect of skimmed-milk powder (4), and Council Regulation (EEC) No 3066/75 of 24 November 1975 on the prohibition of the use of inward processing arrangements in respect of butter (5), both as last amended by Regulation (EEC) No 1363/80 (6), expired on 31 March 1981 ; whereas the list of products which do not qualify for the system of advance payment for export refunds should be adapted ; whereas it is therefore necessary to repeal Commission Regulation (EEC) No 800/80 (7); Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees, HAS ADOPTED THIS REGULATION: Article 1 The basic products which shall not qualify for the arrangements referred to in Article 4 of Regulation (EEC) No 565/80 are listed in the Annex. However, these basic products shall be excluded only when they are intended for use in the processing of products mentioned: (a) in Annex A of Regulation (EEC) No 2727/75, excluding products falling within subheading 23.07 B of the Common Customs Tariff; (b) in Article 1 (1) (c) of Regulation (EEC) No 1418/76 (8), as last amended by Regulation (EEC) No 113/80 (9). Article 2 Regulation (EEC) No 800/80 is hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 June 1981. For the Commission The President Gaston THORN (1) OJ No L 281, 1.11.1975, p. 1. (2) OJ No L 121, 5.5.1981, p. 1. (3) OJ No L 62, 7.3.1980, p. 5. (4) OJ No L 200, 31.7.1975, p. 6. (5) OJ No L 307, 27.11.1975, p. 3. (6) OJ No L 140, 5.6.1980, p. 15. (7) OJ No L 87, 1.4.1980, p. 51. (8) OJ No L 166, 25.6.1976, p. 1. (9) OJ No L 16, 22.1.1980, p. 1. ANNEX >PIC FILE= "T0019844">